Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 11-20 are cancelled.
Claim 21 is new.
Claims 1 and 7 are amended.
Claims 1-10 and 21 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 10, and 21are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seger, II (U.S. Publication No. 2017/0228371).
As per claim 1, a system comprising:
-a server (Bitauld: para. 23; A trusted server) configured to in communication with a client device to receive a transaction from the client device via a publicly accessible network (Bitauld: para. 31), wherein the server authenticates an identity of the client device prior to forwarding the transaction (Bitauld: para. 58; The requester is pre-authenticated/validated based on checking against a list in the smart contract.), wherein the server further includes a processor and memory containing instructions (Bitauld: para. 73-74), which when executed by the processor, cause the system to:
-initiate a data aggregator node cycle on a private blockchain network (Bitauld: para. 45; Miner node compiling set of transactions in  a blockchain network.), said private blockchain network comprising of active nodes and passive nodes (Bitauld: para. 42-44; Blockchain network comprising blockchain nodes.), wherein said active nodes comprise miners which verifies pending transactions into new blocks within the private blockchain network (Bitauld: para. 44-45; Some of the nodes generate blockchain transaction data which may be validated and commit to the transactions.); 
-during the data aggregator node cycle: 
-receiving the transaction forwarded by the server (Bitauld: para. 30-31; Receiving a request to access health data.); 
-distributing the transaction to a plurality of processing nodes (Bitauld: para. 30-31; Distributing the access to the trusted server for authorization.); and
-executing, by each of the processing nodes, a respective blockchain client, said respective block chain client comprising a blockchain with contracts (Bitauld: para. 32; Authorization of access is checked against smart contract transaction.); 
initiate a forwarder node cycle on the private blockchain network following the data aggregator cycle (Bitauld: para. 68; The blockchain network verifies the transactions and processes the request to access/transfer.); 
-during the forwarder node cycle: 
-detecting a transfer of a set of private health care data on the private blockchain network (Bitauld: para. 55; Detecting a request to access healthcare data.);
-processing the set of private health care data (Bitauld: para. 39; The trusted server decrypts and encrypts the health data.); 
-transacting the set of private health care data on a database in communication with the private blockchain network (Bitauld: para. 39; Transmits the encrypted health data to the requesting entity.).
As per claim 2, the system of claim 1 is as described.  Bitauld further teaches the identity of the client device is authenticated by comparing a public key signature of the transaction to an access hierarchy of authorized users (Bitauld: para. 38; para. 53; Verifying the signature key to authorized parties in the storage of a smart contract.).
As per claim 3, the system of claim 1 is as described.  Bitauld further teaches wherein the transaction is provided to the server using an application program interface (API) (Bitauld: para. 24-26). 
As per claim 4, the system of claim 1 is as described.  Bitauld further teaches wherein the server is not directly coupled to the plurality of processing nodes or the forwarder node (Bitauld: figure 5, 10, 20; The gateway server is separate from the blockchain network of nodes.)
As per claim 5, the system of claim 1 is as described.  Bitauld further teaches wherein the data store is configured to conform to one or more health data privacy rules or regulations (Bitauld: para. 29; The protocols are compliant with regulations.).	
As per claim 7, the system of claim 1 is as described.  Bitauld further teaches wherein transacting the protected health information includes at least one of storing the protected health information into the data store, or retrieving the protected health information from the data store (Bitauld: para. 39-40).
As per claim 8, the system of claim 1 is as described.  Bitauld further teaches wherein the protected health information is not stored on non-volatile memory of the server (Bitauld: para. 74).
As per claim 10, the system of claim 1 is as described.  Bitauld further teaches wherein the respective contract is assigned to the client device in a one-to-one relationship (Bitauld: para. 22; The smart contract is user specific.).
Claim 21 recites substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bitauld et al. (U.S. Publication No. 2021/0336956) in view of Soon-Shiong et al. (U.S. Publication No. 2016/0072800).
As per Claim 6, the system of claim 1 is as described.  Bitauld does not explicitly teach the following, however, Soon-Shiong teaches wherein a transaction specifies a cryptocurrency fee for processing the transaction (Soon-Shiong: para. 184).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bitauld to include the cryptocurrency fee for processing features as taught by Soon-Shiong as an option for payment because it allows for payers to have multiple secure options for payment, which will likely have an effect on decreasing the days in receivable, which would allow the companies to adopt the system to collect quicker (Soon-Shiong: para. 5).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bitauld et al. (U.S. Publication No. 2021/0336956) in view of Seger, II (U.S. Publication No. 2017/0228371).
As per claim 9, the system of claim 1 is as described.  Bitauld does not explicitly teach the following, however, Seger teaches wherein distributing the transaction to at least the portion of the plurality of processing nodes is based on load balancing the plurality of processing nodes (Seger: para. 33; The data is distributed by load balancing algorithm.).	
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bitauld to include load balancing to improve system performance at lower cost as taught by Seger because load balancing algorithms provide flexibility and scalability. 
Response to Arguments
The replacement drawings were received on 06/17/2021.  These drawings are accepted and they overcome the objections held in non-final rejection office action dated 03/17/2020.
Applicant’s amendment to claim 7 overcomes the claim objection held in non-final rejection office action dated 03/17/2020.
Applicant’s amendments, with respect to claims 1-10 and 21 under 35 U.S.C. 101 have been fully considered.  The 35 U.S.C. 101 rejection of 1-10 and 21 has been withdrawn. 
Examiner states that the claims are applying the blockchain technology to process a cryptocurrency transaction fee, which could be a commercial interaction, but para. 17 of the specification states that performance of the blockchain network can be improved by reducing processor cycles, power consumption, memory footprint, storage footprint, and network utilization for each node in the blockchain network; therefore, the limitation provides an improvement to the functioning of a computer and technology/technical field.  Examiner has withdrawn the rejection.
Applicant’s arguments with respect to claims 1-10 and 21 under prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ortiz – US 20160210626: Secure processing of electronic payments
Peterson, K and Mayo Clinic. “A Blockchain-Based Approach to Health Information Exchange Networks.”  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626